A rehearing and reargument was granted in this case, upon which, among other things, it was contended by petitioner that Section 10 of the Act is unconstitutional because it does not fix any grade or percentage that an applicant shall make in order to be entitled to be held by the Board to have successfully passed the examination.
We do not deem this contention tenable. The Act gives the Board the power to adopt rules for their government, and nothing appearing to the contrary, the Court will presume that they have done so. If the Board has adopted any arbitrary or unreasonable rule in regard to this matter of passing grades, it has not been made to appear in this case, if indeed it could have been done under the issues presented, which in this habeas corpus proceeding are very narrow in their scope, as explained in our previous opinion, and merely go to the constitutionality vel non
of the statute on its face. It has not even been made to appear in this proceeding that the petitioner was ever examined by, or that he ever applied to, the Board for an examination. The statute contemplates, of course, that only fair and reasonable rules should be adopted by the Board, and in the absence of a showing to the contrary, the Court would have to indulge the presumption that these officials have done their duty in this respect.
Original opinion and judgment adhered to and reaffirmed on rehearing.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.